UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7930


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ELLIS LYDELL TROTTER,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:09-cr-00133-RGD-DEM-1)


Submitted:   March 29, 2016                   Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ellis Lydell Trotter, Appellant Pro         Se. William David Muhr,
Assistant  United  States Attorney,         Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ellis    Lydell    Trotter        appeals   the    district          court’s     order

denying     his   motion       for   a   sentence    reduction         pursuant        to   18

U.S.C. § 3582(c)(2) (2012).                 We have reviewed the record and

find   no   reversible         error.       Accordingly,         we    affirm     for       the

reasons stated by the district court.                 United States v. Trotter,

No.    2:09-cr-00133-RGD-DEM-1            (E.D.     Va.    Nov.       12,     2015).         We

dispense       with     oral    argument     because       the        facts    and     legal

contentions       are   adequately       presented    in    the       materials        before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                            2